Citation Nr: 1412833	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.  

In May 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.  

In September 2011 and April 2012, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

A hearing loss disability must meet the criteria set forth in 38 C.F.R. 3.385.  

The Veteran indicates that his bilateral hearing loss was first experienced during service and has continued since service.  

He maintains that he originally trained as a missile mechanic and that he was exposed to noise from weapons firing.  The Veteran also states that he worked as an audio-visual specialist and that he was exposed to noise from the projectors and other equipment.  He further reports that another airman fired a shotgun in close proximity to his right ear and that he lost hearing in that ear for more than a week.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.   There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

Post-service private treatment records indicate that the Veteran was treated for a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  

There are negative opinions of record pursuant to a February 2010 VA audiological examination report, with a May 2010 addendum, and an October 2011 VA audiological examination report, with a June 2012 addendum.  Those opinions essentially conclude that the Veteran's bilateral hearing loss was not the result of noise exposure during service because his hearing was within normal limits in service, as well as pursuant to a June 1971 separation examination report (associated with the Veteran's service treatment records).  

However, this is not the law.  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Board finds that the negative opinions provided by the examiners are of no probative value.  

The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  There is no evidence of record that rebuts the Veteran's reports of noise exposure during his period of active duty and hearing problems since service.  

In light of the problems with the February 2010 VA audiological examination report, with a May 2010 addendum; and the October 2011 VA audiological examination report; with a June 2012 addendum, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for bilateral hearing.  

Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss that had its onset during his period of service.  Service connection for bilateral hearing loss is warranted.  








ORDER

Service connection for bilateral hearing loss is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


